Chief Judge Breitel. (concurring).
I concur in result. The statute, if it have a defect, should be amended. Any scheme to frustrate a system of law enforcement to save lives and limbs on the highways of the State is of sufficiently grievous harm to innocents that its perpetration should be an offense. Moreover, limiting interference to physical acts leaves outside the scope of obstructing governmental administration the many nonphysical forms of effective interference, thus, the "tip-off” to believed-to-be would-be muggers that the seemingly old and ailing man in civilian clothes is in reality an undercover police officer.
Judges Gabrielli, Wachtler and Fuchsberg concur with Judge Cooke; Chief Judge Breitel concurs in result in a separate opinion in which Judges Jasen and Jones concur.
Order reversed, judgment vacated and the information dismissed.